DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Action is responsive to the Reply filed on 16 August 2022 (“Reply”).  As directed in the Reply:
	Claims 1, 2, and 8 have been amended;
	no claims have been cancelled; and 
	no claims have been added.  
Thus, Claims 1-24 are presently pending in this application.

Election/Restrictions
Applicant's election with traverse of Species IIA, in the Reply is acknowledged.  The traversal is on the ground(s) that, as amended, Claims 1 and 2 include the additional feature that the second user operable control is no longer, “movable relative to the handle,” but is instead, “slidable around the handle and the tip actuator assembly in a second direction towards and away from the proximal end of the flexible tubing . . .”; and that Choi and Belson, taken together, fail to disclose at least this feature.
This is not found persuasive because, as detailed below, the subject matter of Claim 1 is identically disclosed (35 U.S.C. § 102) in the prior art, and therefore none of its features, including any that Claim 1 shares with Claim 2, can be a “special technical feature” as that term is used in PCT Rule 13.1.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1, 3, 4, 13-17, 23, and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the Reply.

Priority
Acknowledgment is made of applicant's claim for priority under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) based upon an application filed in The Netherlands on 29 June 2017.

Drawings
The drawings are objected to under 37 C.F.R. § 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following subject matters of Claims 9, 20, and 21 must be shown or the feature(s) canceled from the claim(s):
	Claim 9, “a first projection extending in a first plane parallel to and intersecting the central axis of the handle” (the Examiner notes that the application has not described a non-Euclidean topology in which a plane can both be parallel to and intersect the same line (axis));
	Claim 20, “two or more of the steering cable sections are arranged within a single flexible encapsulation;” and
	Claim 21, “the flexible encapsulation extends within substantially the entire length of the tubing section to the flexible tip.”

No new matter should be entered.

The drawings are objected to as failing to comply with 37 C.F.R. § 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Fig. 1B, #115b;
Fig. 3, #217, contrary to pg. 12, line 40;
Fig. 3, #222;
Fig. 4B, #415a, #415b; and
Fig. 6, #917, #952.

The drawings are further objected to because of the following informalities:
Fig. 1C, center point C is not indicated to be at the center of joint 152;
Fig. 1D, on sheet 3/15, ref. no 153 missing a lead line;
Figs. 1F, 1G are mislabeled on sheet 5/15;
Fig. 3, #221 is missing a lead line; 
Fig. 4A, #401 is missing a lead line;
Fig. 4B, #414 is used to illustrate something other than an electromechanical actuator; and
Fig. 7B should include cross-hatching for the wall of the catheter.

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b), are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because it is too long (153 words).  Correction is required.  See MPEP § 608.01(b).

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: textual support in the specification of the subject matters of Claims 9, 20, and 21, noted above in the objections to the drawings.

No new matter should be entered.

The disclosure is objected to because of the following informalities (format is [pg]:[lines]):
1:16, “bend” should be “bent,” and the sentence is grammatically flawed;
7:16, “user” should be “used;”
8:12, “1F” should be “1G;”
8:35, “shown” is the wrong word;
10:19, #150 is not indicated in Fig. 1C, contrary to the text;
10:22, “operably” is the wrong word;
10:33, “in” is missing;
11:9, the first slots do not extend perpendicular to axis X, they are parallel to and offset laterally from the axis;
11:29, “1GF” should be “1F;”
12:26, “P1” is not shown in Fig. 2B, contrary to the text;
12:29, “P2” is not shown in Fig. 2B, contrary to the text;
12:30-32, the sentence appears to be inaccurate;
12:40, “525” should be “252;”
14:6, “controller 402” should be “controller 401;”
14:12, “in” or “along” is extra;
14:19, “411-414” should be “481-484;”
14:38, “a steering cables” is incorrect;
14:40, #922 is not illustrated;
15:12, #1021 is not illustrated in Fig. 7A; and
15:13, “top” should be “tip.”

Appropriate correction is required.

	In view of the foregoing errors, Applicant is advised to proofread the application.

Claim Objections
Claims 6 and 10 are objected to because of the following informalities:
	Claim 6, line 1; the sentence is missing “the” or “said;” and
	Claim 10, line 4, it appears “or” should be “for.”

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In Claim 9, at lines 6-7, and Claim 10, line 4, it is unclear which two elements and/or functions are reversed by use of the term “vice versa.”  The claims have been treated as if the term is not in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2, 5, 6, 8, 11, and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent App. Publ. No. 2017/0266413, by Khuu et al. (“Khuu”).
	Khuu describes a medical device as claimed by Applicant, as follows.
	Claim 2: Medical device (Figs. 13-17; [0026]) comprising: 
	a handle (Fig. 13: 310) with a central axis (the axis extends longitudinally through the lumen 314); 
	a flexible tubing (102, 103, 320, 520; Fig. 21) which extends from the handle and has a proximal end (106) fixed to the handle; 
	a flexible tip (Fig. 21; [0026]: “FIGS. 1 and 2 illustrate an exemplary catheter control handle 10 that provides cam-controlled multi-directional steerability for an attached catheter. A distal end 40 of the handle can be coupled to a transvascular catheter (see system 500 in FIG. 21) or other elongated and steerable tubular device for insertion into a patient, while a proximal end 41 may include luminal access for passage of other devices and/or fluids through the handle 10 and the attached catheter.”) attached to the distal end of the flexible tubing and adapted for bending within multiple bending planes (id.); 
	a tip actuator assembly for adjusting the bending plane of the tip relative to the distal end of the flexible tubing and for adjusting the degree of bending of said tip in the bending plane (Fig. 14: 312, 322, 324, 326, 316, 318);
	a user operable control (Fig. 14: 322) supported on the handle and moveable in a first, rotational direction (arrow 1 in Fig. 15) relative to the handle and to the tip actuator assembly around an axis of rotation for causing the tip actuator assembly to adjust the bending plane of the tip substantially without rotating the flexible tubing ([0061]: “FIG. 17 shows the cam member 326 advanced proximally, tilting the gimbal plate 318 while the gimbal ring 316 remains stationary. This causes flexion of the attached catheter in a selected radial direction.”); 
	wherein the user operable control further is slidable around the handle and the tip actuator assembly in a second, substantially linear direction towards and away from the proximal end of the flexible tubing (arrow 2 in Fig. 15; as this is the same direction disclosed by Applicant, it is slidable in the same sense), for causing the tip actuator assembly to adjust the degree of bending of the tip in the bending plane without adjusting the bending plane ([0060]).
	Claim 5: (Medical device according to claim 2,) wherein the tip actuator assembly comprises: 
	a tilting plate (Fig. 14: gimbal plate 318) which is tiltable relative to the central axis for adjusting the bending plane of said tip relative to the distal end of the flexible tubing and the degree of bending in said bending plane ([0060]-[0061]); 
	multiple steering cables (Fig. 4, 222; [0046]) which are partially arranged within the flexible tubing and are connected at one end to the flexible tip and connected at another end to the tilting plate (id.: “Each wire 222 passes through passageways 226 in the handle and extends out from distal openings 228 into an attached catheter or other similar steerable device”).
	Claim 6: (Medical device according to claim 5,) wherein [sic: “the”] user operable control is mechanically connected to the tilting plate via a mechanical link mechanism which is adapted for converting movement of the user operable control in the first rotational direction to a tilt of the tilting plate for adjusting the bending plane of the tip, and for converting movement of the user operable control along the second direction to a movement of the tilting plate for adjusting the degree of bending of the tip in the bending plane ([0060]-[0061]).
	Claim 8: (Medical device according to claim 5,) wherein the tilting plate has an annular edge (see Fig. 17, edge to which the lead line for #318 points), the linking mechanism comprising a ring (316) in which the annular edge is accommodated (the annular edge of the gimbal plate passes within the ring 316) such that the ring and tilting plate are rotatable relative to each other around a central axis (the axis passing through the gimbal points of the plate 318 is one of three central axes of the ring) of the ring while translation between the ring and tilting plate along said central axis of the ring is substantially blocked (the plate 318 is only free to rotate about the gimbal points).
	Claim 11: (Medical device according to claim 5,) wherein the user operable control is moveable in the first, rotational direction (arrow 1, Fig. 15) relative to the handle and to the tip actuator assembly around an axis of rotation for causing the tip actuator assembly to adjust the bending plane of the tip without adjusting the degree of bending of the tip in said plane ([0061]).
	Claim 22: (Medical device according to claim 2,) wherein the user operable control is provided with a locking mechanism (Fig. 1, clutch knob 34; [0028)) for locking movement in the rotational direction of movement, and/or for locking movement along the second direction of movement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Khuu as applied to claim 2 above, and further in view of U.S. Patent No. 3,605,725, granted to Bentov (“Bentov”).
	Khuu describes a medical device substantially as claimed by Applicant; see above under sec. 102.  Khuu does not, however, disclose the subject matter of Claim 18, namely, that its multiple steering cables each comprise a section which is surrounded by a flexible encapsulation that extends from the proximal end of the tubing to the point of attachment of said steering cable within the handle, wherein the flexible encapsulation is adapted for allowing sliding movement of the section along the encapsulation while the encapsulation expands or contracts along the direction of sliding movement.
	Bentov relates to a steerable catheter and is therefore from an art which is the same as, or very closely analogous to, those of Applicant’s claims and Khuu.  Bentov teaches that, in such a steerable catheter, the multiple steering cables (Fig. 1: 20, 21, 22)  each comprise a section which is surrounded by a flexible encapsulation (Fig. 8: coil 69) that extends from the proximal end of the tubing to the point of attachment of said steering cable within the handle (see Figs 7, 8, and 11, and col. 5, lines 34-45), wherein the flexible encapsulation is adapted for allowing sliding movement of the section along the encapsulation while the encapsulation expands or contracts along the direction of sliding movement, “to permit the free passage of the control reins therein and tend to force slack wire back into the passageways . . . of the tubing; thus aiding in better control of the tip when the control handle is actuated.”) (id.)
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct Khuu’s steerable catheter such that the multiple steering cables each comprise a section which is surrounded by a flexible encapsulation that extends from the proximal end of the tubing to the point of attachment of said steering cable within the handle, wherein the flexible encapsulation is adapted for allowing sliding movement of the section along the encapsulation while the encapsulation expands or contracts along the direction of sliding movement, because Bentov teaches doing so in a steerable catheter in order to aid in better control of the tip when the control handle is actuated.
	Claim 19: (Medical device according to claim 18,) wherein the encapsulation comprises one or more of: a coil spring, an elastic sheathing, a bellows, a braided tube (Bentov teaches a coil spring 69, Fig. 8).
	Claim 20: (Medical device according to claim 18,) wherein two or more of the steering cable sections are arranged within a single flexible encapsulation (each of Khuu’s cables 222 includes multiple longitudinal sections, and thus these longitudinal sections are located within a single encapsulation).
	Claim 21: (Medical device according to claim 18,) wherein the flexible encapsulation extends within substantially the entire length of the tubing section to the flexible tip (in Bentov’s Fig. 8, the dotted lines in the left side passage 51 indicates that the coil 69 continues distally though the catheter shaft).

Claim 21 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Khuu and Bentov as applied to Claim 18 above, and further in view of U.S. Patent No. 6,945,956 granted to Waldhauser et al. (“Waldhauser”).
	In the event that Bentov is deemed to not disclose that its coil 69 extends within substantially the entire length of the tubing section to the flexible tip (see above), the subject matter of Claim 21 is still unpatentable to Applicant.
	Waldhauser relates to a steerable catheter and is therefore from an art which is the same as, or very closely analogous to, those of Applicant’s claims, Khuu, and Bentov.  Waldhauser teaches that an encapsulating coil 49, Fig. 5, for a pullwire 30 can be constructed to extend to a flexible tip 34 (col. 12, lines 50-54), which will better assure that the effects of the coil (as described by Bentov, above) on the pullwire are maximized.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct Khuu/Bentov’s steerable catheter such that its coil 69 extends within substantially the entire length of the tubing section to the flexible tip, because Waldhauser teaches doing so in a steerable catheter, which will maximize the beneficial effects of the coil on the use of the pullwire.

Allowable Subject Matter
Claims 7 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.  The prior art of record, taken both alone and in permissible combination, fails to identically disclose or fairly suggest the entirety of the subject matter recited in each of Claims 7, 9, and 12, and in particular the following features of the claims:
	Claim 7, wherein the tilting plate is axially moveable along the central axis;
	Claim 9, wherein an outer surface of the ring comprises a first projection adapted for sliding and rotating in a corresponding slot of the user operable control so that rotational movement of the user operable control causes tilting of the tilting plate for adjusting the bending plane of the tip; and
	Claim 12, wherein the handle comprises an abutment section with a circumferential edge arranged for abutment with at least a portion of a facing edge of the tilting plate, wherein the circumferential edge comprises a number of crests facing the tilting plate and a corresponding number of valleys between two neighbouring [sic] crests, wherein the number of valleys equals the number of steering cables, and wherein the valleys are arranged in line with the points of attachment of the steering cables to the tilting plate.
	The closest prior art, to Khuu, does not identically disclose these subject matters, and the balance of the evidence of record does not bridge the gaps between Khuu’s disclosure and the combinations of Claims 7, 9, and 12.  Claim 10 would be allowable because it includes the subject matter of Claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S. Patent App. Publ. No. 2007/0282371 discloses a steering catheter based on a tilting plate.
	The balance of the documents cited with this Office Action relate generally to steerable catheters with steering wires connected to tilting plates.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J. CERMAK whose telephone number is (571)272-0135. The examiner can normally be reached M-F 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R. Price can be reached on 571.270.5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM J. CERMAK/
Assistant Patent Examiner
Art Unit 3783



/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        09/26/2022